February 21, 1931. The opinion of the Court was delivered by
The appellants were convicted, in the Court of General Sessions for Marion County, for having in possession and for storing contraband liquors. In their trial, they moved for a directed verdict of not guilty as to both counts in the indictment, on the ground that there was no evidence to go to the jury showing their guilt, and especially was this true since the state depended entirely upon circumstantial evidence. Their motion was refused.
The full testimony is not in the record. A synopsis of it, agreed upon by the Solicitor and the attorneys for the appellants, is presented. We have read that carefully, and are unable to find any sufficient competent evidence, under the law, which warranted the appellants' conviction, or even the submission of the case to the jury. We think it unnecessary to review the evidence. About all we could do in such review, would be to point out the lack of evidence.
The appeal is sustained, and the case remanded for the purpose of having a verdict of not guilty entered in behalf of the appellants.
MESSRS. JUSTICES COTHRAN, STABLER and CARTER and MR. ACTING ASSOCIATE JUSTICE COSGROVE concur.